Citation Nr: 1538938	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  13-36 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability, claimed as nerve deafness.

2.  Entitlement to service connection for gastrointestinal disability, to include an ulcer.


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from January 1945 to February 1946, including as a Recognized Guerrilla within the Commonwealth Army of the Philippines.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in June 2012 and December 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  The June 2012 rating decision denied the claim of service connection for a gastrointestinal disorder, and the Veteran subsequently submitted new and material evidence within a year of the disallowance, thus preventing the finality of the rating decision.  See 38 C.F.R. § 3.156(b) (2015).  The RO readjudicated the gastrointestinal disorder claim, as well as the hearing loss claim, in the December 2012 rating decision.  Following the receipt of additional evidence, the claims were readjudicated by way of a March 2013 rating decision and the Veteran perfected an appeal of the denial of the claims.  

The record before the Board consists solely of electronic records included in Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  


REMAND

Although the Board regrets the additional delay, additional development is required prior to reaching a decision in this case.

The Veteran seeks service connection for a hearing loss disability due to in-service noise exposure.  VA has conceded his exposure to acoustic trauma during his combat service during World War II.  The Veteran was scheduled for VA examinations for the claimed disability in October 2012 and January 2013, but he failed to appear for either examination.  He later indicated that he did not receive notice of these examinations due to difficulties with the delivery of mail in his area.  The Veteran was scheduled for another examination in January 2015, for which he failed to appear.  In August 2015, the Veteran, with the assistance of his grandson, called the RO and reported that the Veteran missed the January 2015 examination because he had been hospitalized.  He requested that he be rescheduled for another examination for his claimed hearing loss and that the RO notify his grandson via phone of the examination schedule because the Veteran's municipality did not have a post office at the present time.  In light of these circumstances, the Veteran should be afforded another opportunity to appear for a VA examination to determine the nature and etiology of his current hearing loss disability.

As for the gastrointestinal disorder claim, the Veteran asserts that during his active duty service in the Philippines during World War II, he experienced frequent hunger due to a lack of food supplies and that these conditions caused him to experience gastroenteritis and other stomach and bowel problems while on active duty.  He attributes his currently diagnosed gastric ulcer to his lack of food and nutrition during service.  Although the RO has attempted to obtain the Veteran's service treatment records, it has been unable to do so.  Therefore, VA has a heightened duty to assist him in developing evidence to substantiate his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  In this regard, the Veteran has not yet been afforded a VA examination to assess the nature and etiology of his claimed gastrointestinal disorder.  Under the duty to assist, a remand is required in order to provide the Veteran with an appropriate examination.

While on remand, the RO or the Appeals Management Center (AMC) should take appropriate action to obtain all outstanding VA and private records pertinent to the Veteran's claims.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA and private treatment records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Once the record is developed to the extent possible, the RO or the AMC should afford the Veteran a VA audiological examination by an examiner with appropriate expertise to determine the nature and etiology of any hearing loss disability present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.

Based on review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to any hearing loss disability present during the pendency of the claim as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disorder is etiologically related to the Veteran's active service, to include conceded in-service noise exposure.

For purposes of the opinion, the examiner should assume that the Veteran is credible.  The rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should fully explain why he or she is unable to do so.

3.  The Veteran must be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of all gastrointestinal disorders present during the period of the claim, to include a gastric ulcer.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.

Based on review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to each gastrointestinal disorder present during the pendency of the claim as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disorder originated during or is otherwise etiologically related to the Veteran's active service, to include the lack of food.

For purposes of the opinion, the examiner should assume that the Veteran is credible.  The rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should fully explain why he or she is unable to do so.

4.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Notification of the scheduled examination should include, if possible, contacting the Veteran via the phone number provided by his grandson in August 2015.  (See August 19, 2015 Report of General Information included in VBMS.)

5.  The RO or the AMC should undertake any additional development it deems necessary. 

6.  Then, the RO or the AMC should readjudicate the Veteran's claims for service connection.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further appellate action, if otherwise in order.  

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also must be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2104).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




